DETAILED ACTION
This Office action is in reply to correspondence filed 28 July 2021 in regard to application no. 16/870,689.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11 and 17-20, drawn to systems and methods for managing information related to an investment portfolio, classified in G06Q40/06.
II. Claims 12-16, drawn to systems for creating targeted advertisements for goods and services based on a reconciliation with investment data, classified in G06Q30/0255.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes for providing information to consumers. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are different, are classified differently, and a search for one is unlikely to yield results relevant to the other.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Brian Owens on 30 July 2021, a provisional election was made without traverse to prosecute the invention of inventive group I, claims 1-11 and 17-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims lie within statutory categories of invention, as claims 1 -11 are each directed to a method (process) and claims 17-20 are essentially each directed to a computer (machine).  The claim(s) recite(s), using claim 1 as exemplary, tracking transaction information for a user, verifying it, matching it to advertising data, creating and storing targeted advertisements based on this, and communicating the advertisements to the user.
All of this lies within the enumerated abstract idea of “advertising, marketing or sales activities or behaviors”, one of “[c]ertain methods of organizing human activity” deemed abstract; further, they are all steps that can be performed mentally or by pen and paper.  A store clerk can keep track of what a customer buys, can verify it by observation, can match it to advertising data mentally or by examining paper records, could create advertisements with a pen on paper in some desirable format, and could give them to the user by hand. None of this would present the least difficulty, and none of it implicates any technology at all beyond a pen and paper.
This judicial exception is not integrated into a practical application because  aside from the bare inclusion of a generic computer, nothing is done beyond what was set forth above.  Claim 17, which has the most, includes a computer that can communicate with other devices and which includes a processor and memory storing instructions.  The steps performed are essentially the same as for claim 1, so what we have is a computer performing a series of abstract steps in no particular manner, which does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claims only manipulate information regarding customer transactions and advertisements, they do not improve the “functioning of a computer” or of “any other technology or technical field”. See MPEP § 2106.05(a). They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b); the computers, as will be set forth below, are entirely generic, and a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such information, being intangible, is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply saying that the devices can communicate with each other and that the data platform performs a sequence of abstract steps, each done in no particular way, does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, where any are present, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claims include, at most, a processor and memory storing instructions which the processor executes.
These elements are recited at a high degree of generality, and the applicant is explicit, pg. 6, that no particular machine is required but that “[a]ny number of mobile devices, computers, machines, servers, arrays, or so forth may be utilized”, [emphasis added] and with the emphasized phrase this would encompass any and all devices that can process data, known or unknown.
They only perform generic computer functions of manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.
The claim elements when considered as an ordered combination – a generic computer performing a chronological sequence of abstract steps - does nothing more than when analyzed individually.  The other independent claim is simply a different embodiment but is likewise directed to a generic computer performing the same or a very similar process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 5, 8, 9, 11, 18 and 19 are simply further descriptive of the type of information being manipulated; claims 3 and 4 merely recite what type of entity owns a computer performing the process, which is of no patentable significance and in any case does nothing to make the invention less abstract. Claim 6 simply recites further data gathering, and claims 7, 10 and 20 simply recite additional manipulation of the data.
The claims are not patent eligible. For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 - 2106.07(c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Publication No. 2007/0288312) in view of Agarwal et al. (U.S. Patent No. 10,163,129) further in view of Kohli (U.S. Publication No. 2020/0234268, filed 17 January 2019).

In-line citations are to Wang.
With regard to Claim 1:
Wang teaches: A method for generating targeted advertisements [0019; “facilitates the creation and submission by merchants” to “advertise for a specific product or service”] utilizing a data platform, [abstract; the invention takes place “online”] comprising:
tracking transaction information for a user [0037; “a Universal Transaction Tracking system that facilitates the capture and recording of cash, credit or stored value transaction card based purchase either at or near the point of sale time and location”] received from one or more devices utilized by the user; [0261; “When a consumer has a laptop or desktop computer with an internet access, the Web UI may be the most convenient way to interact with the service provider, on which all consumer-related tasks can be executed”]
verifying information associated with the user… [0066; “the service provider validates a purchase transaction accomplished between a merchant affiliate and a referred consumer”] 
creating targeted advertisements for goods and services… [abstract, 0019 as cited above]
communicating the targeted advertisements… to the one or more devices utilized by the user… [0125; “deliver the resulting information [e.g. offers] to the consumer” which can be using the above-cited web interface] to support the portfolio of the user.

Wang does not explicitly teach a portfolio of assets associated with the user, that advertisements are created automatically, saving the targeted advertisements in a database associated with the data platform for communication to the user, or distributing information in one or more distinct formats, but it is known in the art.  Agarwal teaches a promotion method [title] which can “generate promotion recommendations based on past promotion purchase transactions”. [Col. 30, lines 5-6] Such a communication may be delivered to consumers on “displays”. [Col. 9, line 39] The data about “a given promotion” may “be stored in a promotion database”, [Col. 13, lines 61, 64] and may “include electronic data indicating the terms and condition” and may “include references” to other promotions, which reads on a distinct format for presenting an offer.  Agarwal and Wang are analogous art as each is directed to electronic means for providing advertisements to consumers.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Agarwal with that of Wang in order to provide a source for Wang’s advertisement, such as that taught by Agarwal; further, it is simply a substitution of one known part for another with predictable results, simply providing Agarwal’s advertisement in place of that of Wang; the substitution produces no new and unexpected result.

Wang does not explicitly teach reconciling the information and transaction information with available advertising data, basing a step on reconciling the information and transaction information with available advertising data associated with the transaction information, or taking a step to support the portfolio of the user, but it is known in the art.  Kohli teaches a system for recommending financial instruments [title] which uses rules and thresholds to compare financial instruments, [0025] which reads on reconciliation, which is simply matching data to other data.  The financial instruments may include a “retrieved financial investment portfolio” such that an updated portfolio may include a “final financial instrument”. [0004] It makes recommendations “based on” these comparisons.  Kohli and Wang are analogous art as each is directed to electronic means for making recommendations.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Kohli with that of Wang in order to base a decision on a rule, as taught by Kohli; further, it is simply a substitution of one known part for another with predictable results, simply choosing information to present in the manner of Kohli rather than that of Wang; the substitution produces no new and unexpected result.

That a step is taken “to support the portfolio of the user” consists entirely of intended-use language which is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 2:
The method of claim 1, wherein the portfolio of the user includes one or more stocks, equities, holdings, or interests associated with the user. [Kohli, 0004 as cited above in regard to claim 1]

With regard to Claim 5:
The method of claim 2, wherein the targeted advertisements support the portfolio of the user. [id.]

With regard to Claim 6:
The method of claim 1, further comprising:
receiving a selection from a user to generate the targeted advertisements based on the transaction information. [0011; the advertisement may be based on “keyword selection”]

With regard to Claim 7:
The method of claim 1, further comprising: generating a user profile associated with the user. [0125; “consumer profile data sets” are “stored”]

With regard to Claim 8:
The method of claim 7, wherein the user profile specifies stocks, equities, companies, holdings, or interests the user selects to support by receiving the targeted advertisements. [Kohli, 0004 as cited above in regard to claim 1]

With regard to Claim 10:
The method of claim 1, further comprising: determining whether the targeted advertisement is appropriate for the user based on at least a location of the user or an activity of the user. [abstract; that the offers meet the consumers’ needs reads on their being appropriate; 0037; the consumer has performed a transaction, which reads on an activity of the user]

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Agarwal et al. further in view of Kohli further in view of Cooper (U.S. Publication No. 2019/0050926).

With regard to Claim 3:
The method of claim 1, wherein the tracking is performed by one or more clearing houses.

Wang, Agarwal and Kohli teach the method of claim 1 but do not explicitly teach that the tracking is performed by a clearing house, and though it is of no patentable significance - recitations of what sort of person or entity performs a method imparts neither structure nor functionality to the claimed method, and so is considered but given no patentable weight - it is known in the art.  Cooper teaches a livestock trading platform [title] which includes the marketing of livestock. [abstract] The “trading platform” uses “automated clearing houses” with “credit cards” to “clear payments” for transactions, which reads on gathering data about the transactions, which is tracking. [0030] Cooper and Wang are analogous art as each is directed to electronic means for providing marketing communications.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Cooper with that of Wang, Agarwal and Kohli in order to outsource certain functions, as taught by Cooper; further, it is simply a substitution of one known part for another with predictable results, simply allowing Cooper’s entity to manage data in place of that of Wang; the substitution produces no new and unexpected result.

With regard to Claim 4:
The method of claim 3, wherein the one or more clearing houses represent trading clearing houses and credit card clearing houses. [id.]

This claim is not patentably distinct from claim 3, as what the clearing houses “represent” has no bearing on the claimed method. The reference is provided for the purpose of compact prosecution.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Agarwal et al. further in view of Kohli further in view of Bramberger et al. (U.S. Publication No. 2019/0122258).

With regard to Claim 9:
The method of claim 1, wherein the transaction information and the information is recorded using blockchain.

Wang, Agarwal and Kohli teach the method of claim 1 but do not explicitly teach this use of blockchain, but it is known in the art.  Bramberger teaches a payment network [title] which includes an “advertising platform built upon blockchain technologies storing records of transactions”. [abstract] Information about advertisements themselves is also stored in the blockchain. [0007] Bramberger and Wang are analogous art as each is directed to electronic means for managing advertisements.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Bramberger with that of Wang, Agarwal and Kohli, as market forces at the time were increasingly driving developers to use distributed-ledger technology such as blockchain for storing financial information; further, it is simply a substitution of one known part for another with predictable results, simply storing data in the manner of Bramberger rather than that of Wang; the substitution produces no new and unexpected result.

Conclusion
The Examiner notes that no rejection is made under § 103 of claims 11 or 17-20.  Each of these claims includes, using the language of claim 11, “compensating the user for allowing utilization of the information and transactional information to receive the targeted advertisement”.  In the claim, “the information” refers to the “at least a portfolio of assets associated with the user” from claim 1, so this limitation requires compensating a user for allowing: (a) use of the information which includes at least a portfolio of assets”, (b) use of transaction information which (again referring back to claim 1) was received from one or more user devices, and (c) that the user allowed the use of this in order for him or her to receive the particular advertisement.  The prior art of record teaches no such thing, and the Examiner can find no art which teaches it and which could reasonably be combined with the prior art of record so as to render the combination obvious. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694